Citation Nr: 1713783	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-48 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational assistance benefits, in the amount of $9880.46, to include the question of whether the debt was validly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to October 1943.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 decision of the VA Committee on Waivers and Compromises.  The claim is under the jurisdiction of the Cleveland, Ohio VA Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was paid compensation at the rate for a veteran with one dependent for a number of years after his dependent spouse passed away, which resulted in an overpayment.  

2.  The evidence reasonably shows that recovery of this overpayment would be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  The creation of the overpayment of compensation to the Veteran was valid.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.501, 3.660 (2016).

2.  The criteria for waiver of recovery of the overpayment of compensation benefits in an amount calculated as $9880.46 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran has requested waiver of an overpayment of compensation benefits.  Notably, whether the underlying debt is valid is a threshold determination that must be made prior to issuing a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

By way of background in relation to the debt in question, in an August 2002 rating decision, the Veteran was granted compensation at the 100 percent rate effective June 5, 2002 based on total disability from individual unemployability due to service-connected disability (TDIU).  In a subsequent July 2006 status of dependents questionnaire, the Veteran reported that he had 1 dependent, his spouse, L.L.  In a June 2014 letter, the RO asked the Veteran to fill out an updated status of dependents report.  In a July 2014 response, the Veteran's daughter reported that L.L. had passed away in 2010 and that the Veteran was not sure if VA was aware of her death.  A Franklin County, Ohio Letter of Guardianship then shows that the Veteran's daughter became the guardian over the Veteran's person due to his incompetency.  Subsequently, in a November 2014 letter, the Veteran's daughter informed the RO that the Veteran was 92 years old and currently hospitalized.  She noted that she had become the Veteran's guardian and requested that she be appointed the fiduciary of his VA benefits.  

In January 2016, the RO adjusted the Veteran's VA compensation award to account for L.L having passed away in 2010.  As a result an overpayment was created in the amount of $11,805.23.  The Board finds that the Veteran does have a valid debt in that VA did continue to pay him the rate of 100 percent compensation for a Veteran with a dependent spouse for a significant period after L.L. passed away.  Also, this continued payment did not occur solely because of VA administrative error as the Veteran (and/or his daughter, at least after she became his guardian) should have known that his compensation had continued at the same rate even after L.L. had passed away.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  In this regard, the Board notes that neither the Veteran nor his daughter has specifically asserted that the Veteran's debt is not valid; only that it should be waived.  In sum, the Board finds that the debt in this case was validly created.  

Regarding potential waiver, in the September 2016 statement of the case, the RO noted that the amount of the instant debt had been adjusted downward by $142 and that VA had determined that it was appropriate to waive $1782.77 of the remaining overpayment but was denying waiver of the remaining debt of $9880.46.  Consequently, the Board must now consider whether waiver of the remaining $9880.46 is warranted.  

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In determining whether collection of the debt is against equity and good conscience, where, as here, there is no indication of fraud, misrepresentation or bad faith, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a).  

Notably, in a March 2016 statement and on an October 2016 Form 9, the Veteran's daughter noted that the Veteran (currently in his mid-90s) was adamant that he did in fact inform VA that L.L. had passed away relatively soon after her death occurred.  The daughter indicated that the Veteran felt that he had done what was required of him in notifying VA and that VA had failed in its obligation to document his report. 

It is evident from the daughter's communication that the Veteran firmly believes he did notify VA of L.L.'s death soon after it occurred.  Given this adamancy, the Board finds that at the very least the Veteran attempted to notify VA of L.L.s passing.  Moreover, given the significant challenges he has faced due to his service-connected disability, ultimately leading to his daughter becoming his guardian in 2014, the Board cannot attach any significant fault to him if his notification attempt (prior to July 2014) was ultimately unsuccessful.  Similarly, in the absence of any specific documentation that VA was in fact notified of L.L.s death prior to July 2014, the Board also does not attach any significant fault on VA for not reducing the Veteran's compensation award prior to this date.  However, VA was at fault for not immediately taking action to reduce the Veteran's compensation benefits once receiving the Veteran's July 2014 written notice of L.L.s passing away.  

Additionally, it does not appear that collection of the debt would defeat the purpose of the Veteran's compensation benefit, as it could be done in a manner where he would still receive the majority of his significant monthly compensation for his service-connected disability.  Further, the Veteran can be considered to have been unjustly enriched in that he has received additional compensation for which he was not strictly entitled.  Moreover, at this stage, according to the Veteran's financial status report, he could absorb repayment of the debt from a financial perspective, at least if his subsequent future monthly expenses do not significantly increase (as may happen given his advanced age).  

However, it is also evident that the debt recovery process has caused emotional hardship to the Veteran, as it serves as a negative reminder of the trauma he suffered when his wife of so many years passed away.  Accordingly, when balancing this factor with the others discussed above, the Board finds that the evidence is at least in equipoise as to whether recovery of the debt is against equity and good conscience.  See 38 C.F.R. § 1.965(a), indicating that the six listed factors are not all inclusive (i.e. that other factors may be considered when determining whether recovery of the debt is against equity and good conscience).   Accordingly, resolving any reasonable doubt in favor of the Veteran, waiver of the $9880.46 overpayment is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).

 
ORDER

The overpayment of compensation benefits to the Veteran was validly created.  

Waiver of recovery of a remaining overpayment of VA compensation benefits, in the amount of $9880.46, is granted.    



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


